        Case 2:20-cv-00167-CKD Document 7 Filed 04/15/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE CHEROKEE BROWN,                              No. 2:20-cv-00167 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    K. PORTER, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner appearing pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
        Case 2:20-cv-00167-CKD Document 7 Filed 04/15/20 Page 2 of 5

 1           The court is required to screen complaints brought by prisoners seeking relief against a

 2   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 3   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 4   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 5   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1) &

 6   (2). Plaintiff’s complaint (ECF No. 1) is before the court for screening.

 7           The court finds that this case may proceed against defendant Porter for a deliberate

 8   indifference claim arising under the Eighth Amendment. With respect to the other defendants

 9   identified in plaintiff’s complaint, the facts alleged fail to state actionable claims. Plaintiff has

10   two options: 1) he may proceed on the claim described above; or 2) make an attempt to cure the

11   deficiencies in his complaint with respect to the other defendants and claims in an amended

12   complaint.

13           If plaintiff decides to file an amended complaint, plaintiff should consider that in order to

14   state an actionable claim, plaintiff must demonstrate with specific allegations how the conditions

15   complained of have resulted in a deprivation of plaintiff’s constitutional rights.

16           The treatment a prisoner receives in prison and the conditions under which the prisoner is

17   confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel and unusual

18   punishment. Prison officials must provide prisoners with “food, clothing, shelter, sanitation,

19   medical care, and personal safety.” Toussaint v. McCarthy, 801 F.2d 1080, 1107 (9th Cir. 1986).

20   But conditions of confinement may be harsh and restrictive. See Rhodes v. Chapman, 452 U.S.
21   337, 347 (1981).

22           In order for a prison official to be held liable for alleged unconstitutional conditions of

23   confinement, the prisoner must allege facts that satisfy a two-prong test. Peralta v. Dillard, 744

24   F.3d 1076, 1082 (9th Cir. 2014) (citing Farmer, 511 U.S. at 837). The first prong is an objective

25   prong, which requires that the deprivation be “sufficiently serious.” Lemire v. Cal. Dep’t of Corr.

26   & Rehab., 726 F.3d 1062, 1074 (9th Cir. 2013) (citing Farmer, 511 U.S. at 834). In order to be
27   sufficiently serious, the prison official’s “act or omission must result in the denial of the ‘minimal

28   civilized measure of life’s necessities.” Lemire at 1074. The objective prong is not satisfied in
                                                         2
        Case 2:20-cv-00167-CKD Document 7 Filed 04/15/20 Page 3 of 5

 1   cases where prison officials provide prisoners with “adequate shelter, food, clothing, sanitation,

 2   medical care, and personal safety.” Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000) (quoting

 3   Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982)). “[R]outine discomfort inherent in the

 4   prison setting” does not rise to the level of a constitutional violation. Johnson v. Lewis, 217 F.3d

 5   at 732 (“[m]ore modest deprivations can also form the objective basis of a violation, but only if

 6   such deprivations are lengthy or ongoing”). Rather, extreme deprivations are required to make

 7   out a conditions of confinement claim, and only those deprivations denying the minimal civilized

 8   measure of life’s necessities are sufficiently grave to form the basis of an Eighth Amendment

 9   violation. Farmer, 511 U.S. at 834; Hudson v. McMillian, 503 U.S. 1, 9 (1992). The

10   circumstances, nature, and duration of the deprivations are critical in determining whether the

11   conditions complained of are grave enough to form the basis of a viable Eighth Amendment

12   claim. Johnson v. Lewis, 217 F.3d at 731.

13          The second prong focuses on the subjective intent of the prison official. Peralta, 774 F.3d

14   at 1082 (9th Cir. 2014) (citing Farmer, 511 U.S. at 837). The deliberate indifference standard

15   requires a showing that the prison official acted or failed to act despite the prison official’s

16   knowledge of a substantial risk of serious harm to the prisoner. Id. (citing Farmer, 511 U.S. at

17   842); see also Redman v. Cnty. of San Diego, 942 F.2d 1435, 1439 (9th Cir. 1991). Mere

18   negligence on the part of the prison official is not sufficient to establish liability. Farmer, 511

19   U.S. at 835.

20          In any amended complaint, plaintiff must allege in specific terms how each named
21   defendant is involved. There can be no liability under 42 U.S.C. § 1983 unless there is some

22   affirmative link or connection between a defendant’s actions and the claimed deprivation. Rizzo

23   v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory allegations of official

24   participation in civil rights violations are not sufficient. Ivey v. Board of Regents, 673 F.2d 266,

25   268 (9th Cir. 1982).

26          Finally, plaintiff is informed that if he elects to amend, the court cannot refer to a prior
27   pleading in order to make the amended complaint complete. Local Rule 220 requires that an

28   amended complaint be complete in itself without reference to any prior pleading. This is because,
                                                         3
        Case 2:20-cv-00167-CKD Document 7 Filed 04/15/20 Page 4 of 5

 1   as a general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay,

 2   375 F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original

 3   complaint no longer serves any function in the case. Therefore, in an amended complaint, each

 4   claim and the involvement of each defendant must be sufficiently alleged.

 5          In accordance with the above, IT IS HEREBY ORDERED that

 6      1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted; and

 7      2. Plaintiff is granted 21 days within which to complete and return the attached form

 8   notifying the court whether he wants to proceed on a claim arising under the Eighth Amendment

 9   against defendant Porter, or whether he wishes to file an amended complaint in an attempt to cure

10   the deficiencies in his original complaint. If plaintiff does not return the form, this action will

11   proceed on the claim described above.

12   Dated: April 15, 2020
                                                       _____________________________________
13
                                                       CAROLYN K. DELANEY
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16
     2/brown0167.op
17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
        Case 2:20-cv-00167-CKD Document 7 Filed 04/15/20 Page 5 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RONNIE CHEROKEE BROWN,                          No. 2:20-cv-00167 CKD P
12                      Plaintiff,
13             v.                                     PLAINTIFF’S NOTICE OF
14    K. PORTER, et al.,                              HOW TO PROCEED
15                      Defendants.
16

17   Check one:
18   _____ Plaintiff wants to proceed immediately on an Eighth Amendment claim against defendant
19   Porter.
20   _____ Plaintiff wants time to file an amended complaint.
21

22   DATED:
23

24                                                       ________________________________
                                                         Plaintiff
25

26
27

28
                                                     5
